Citation Nr: 1501309	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  10-35 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an initial rating in excess of 10 percent for right patellofemoral syndrome.

6.  Entitlement to an initial rating in excess of 10 percent for left patellofemoral syndrome.

7.  Entitlement to a rating in excess of 10 percent for residuals of a fracture of the right shoulder.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, and an anxiety disorder other than PTSD.

(The issue of entitlement to a clothing allowance for 2014 is addressed in a separate decision under a different docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to June 1996 and had four months and four days of prior active service. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2012 and July 2014, the Veteran provided testimony before a Decision Review Officer (DRO) and the undersigned Veterans Law Judge at a Travel Board hearing, respectively.  Transcripts of the hearings are in the paper and electronic records.  

In Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit (the Federal Circuit) held that VA's duty to assist attaches to the investigation of all possible causes of a current disability, including those unknown to the claimant.  In light of the Federal Circuit's decision, the Board will consider a new theory of entitlement as to the tinnitus claim - secondary to bilateral hearing loss.

The medical evidence includes diagnoses of bipolar disorder and an anxiety disorder other than PTSD.  The United States Court of Appeals for Veterans Claims (the Court) has held that VA must consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). Therefore, the psychiatric-service-connection issue on appeal will include bipolar disorder and an anxiety disorder other than PTSD.

In November 2013, the Veteran filed a claim for TDIU.  In a March 2014 rating decision, the claim for TDIU was denied.  The record does not show that the Veteran has filed a notice of disagreement with this decision.  Accordingly, the Board lacks jurisdiction over this matter.  

Based on the above, the issues are as stated on the title page.

The Board's review includes the paper and electronic records.

The Board is reopening the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  The issues of entitlement to service connection for bilateral hearing loss, tinnitus, and an acquired psychiatric disorder; and entitlement to an increased rating for the right shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 2004 rating decision denying the reopening of a claim of entitlement to service connection for bilateral hearing loss and denying entitlement to service connection for tinnitus is final in the absence of a perfected appeal.

2.  The evidence associated with the claims file since the July 2004 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.

3.  The evidence associated with the claims file since the July 2004 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus.

4.  Since June 15, 2011, right patellofemoral syndrome has not been manifested by either flexion limited to 60 degrees, extension limited to 5 degrees, or a slight recurrent subluxation or lateral instability.

5.  Since June 15, 2011, left patellofemoral syndrome has not been manifested by either flexion limited to 60 degrees, extension limited to 5 degrees, or a slight recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The July 2004 rating decision denying the reopening of a claim of entitlement to service connection for bilateral hearing loss is final.  New and material evidence sufficient to reopen the claim has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The July 2004 rating decision denying entitlement to service connection for tinnitus is final.  New and material evidence sufficient to reopen the claim has been received.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

3.  Since June 15, 2011, right patellofemoral syndrome has not met the criteria for an evaluation greater than 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2013).

4.  Since June 15, 2011, left patellofemoral syndrome has not met the criteria for an evaluation greater than 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to Reopen

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the fully favorable decision below, a detailed explanation of how VA complied with the VCAA is unnecessary.

      Governing law and regulations

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2013). 
If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as a sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).
 
To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

       Bilateral hearing loss 

Service connection for bilateral hearing loss disability was initially denied in an unappealed June 2002 rating decision.  A subsequent July 2004 rating decision denied the reopening of a claim of entitlement to service connection for bilateral hearing loss on the basis that there was no medical evidence of current hearing loss disability for VA purposes.  The Veteran did not appeal that denial.

At the time of the July 2004 rating decision, the evidence of record consisted of service treatment records.  The Veteran's service treatment records show no hearing loss disability for VA purposes.

The evidence added to the record since the July 2004 rating decision includes a VA examination report and VA treatment records.  An August 2012 VA treatment record shows a bilateral hearing loss disability for VA purposes.  This medical evidence is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim.  Thus, the evidence is considered new and material, and the claim is reopened.  38 U.S.C.A. § 5108.

      Tinnitus

The July 2004 rating decision denied a claim of entitlement to service connection for tinnitus on the basis that there was no medical evidence of a current disability.  The Veteran did not appeal that denial.

At the time of the July 2004 rating decision, the evidence of record consisted of service treatment records.  The Veteran's service treatment records show no complaints of ringing in the ears or diagnosis of tinnitus.

The evidence added to the record since the July 2004 rating decision includes a VA examination report and VA treatment records.  The July 2012 VA examination report shows a current diagnosis of tinnitus.  This medical evidence is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim.  Thus, the evidence is considered new and material, and the claim is reopened.  38 U.S.C.A. § 5108.

Higher Evaluations for Service-Connected Knee Disabilities

The Veteran's claims arise from his disagreement with the initial evaluations of the disabilities on appeal following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, VA provided the appellant in an August 2011correspondence VCAA notice in accordance with the decision in Quartuccio v. Principi, 16 Vet. App. 183 (2002), and Dingess v. Nicholson, 19 Vet. App. 473 (2006), as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 3.159(b), (c), that informed the appellant of the information and evidence necessary to substantiate his claim for a higher initial rating; notice of which evidence, if any, the claimant is expected to obtain and submit, and which evidence will be retrieved by VA; notice of what evidence is necessary for establishing an effective date; and notice that he should provide any evidence in his possession that pertains to the claim.  These claims were most recently readjudicated in a statement of the case issued in March 2014.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination.  The RO obtained the Veteran's service and VA treatment records and afforded him VA examinations

The report of the July 2013 VA examination reflects that the examiner reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted an appropriate physical examination and interview, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record as to the service-connected bilateral knee disorders.  The Board therefore concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Although the representative noted that his knee disorders had been progressively worsening (see July 2014 hearing transcript, page 3), neither the Veteran nor his representative has alleged that the bilateral knee disorders have worsened since the July 2013 VA examination.  Therefore, another examination is not warranted.

The Board also observes that the Veteran was also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims for increased ratings for the bilateral knee disabilities.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate a claim for an increased rating for a knee disability, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate such a claim.   In fact, as noted above, the representative argued that the bilateral knee disabilities had progressively worsened.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .

In short, there is no error or issue that precludes the Board from addressing the merits of this appeal.

      Governing law and regulations

Where the issues involve the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case respect to the Veteran's claims for increased initial ratings, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2013).
 
Leg flexion limited to 60 degrees warrants a noncompensable evaluation, and flexion limited to 45 degrees warrants a 10 percent evaluation.  A 20 percent disability rating is warranted for flexion limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.
 
Leg extension limited to 5 degrees warrants a noncompensable evaluation, and extension limited to 10 degrees warrants a 10 percent evaluation.  A 20 percent disability rating is warranted for extension limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.
 
VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59,990 (2004).  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.  Id.

Under the criteria for impairment of the knee other than ankylosis, a 30 percent evaluation is assigned for severe recurrent subluxation or lateral instability and a 20 percent evaluation is warranted for moderate recurrent subluxation or instability.  A 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).

      Analysis

In an August 2013 rating decision, the RO granted service connection for right and left patellofemoral syndrome effective June 15, 2011, and assigned a 10 percent disability rating for each knee effective that same date under Diagnostic Code 5260 (leg, limitation of flexion of).

Although the Veteran complained of swelling at the July 2014 hearing (see July 2014 hearing transcript, page 5), there is no medical evidence of a meniscus injury.  The July 2013 VA examiner specifically stated that the Veteran had not had any meniscal disorders or surgical procedures for a meniscal disorder.  Therefore, consideration under Diagnostic Code 5258 (cartilage, semilunar, dislocated) and Diagnostic Code 5259 (cartilage, semilunar, removal of) is not warranted.

Since June 15, 2011, right patellofemoral syndrome has not been manifested by either flexion limited to 60 degrees, extension limited to 5 degrees, or a slight recurrent subluxation or lateral instability.  At the July 2013 VA examination, the range of motion in the right knee was from zero to 140 degrees.  The examiner stated that there was no evidence or history of recurrent patellar subluxation or dislocation.  The test for medial-lateral instability was normal as well as the tests for anterior and posterior instability.

The Board has considered the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995) regarding the right knee disability.  At the July 2013 VA examination, the Veteran reported that flare-ups did not impact the functioning of his right knee.  Painful motion began at zero degrees of flexion and zero degrees of extension.  After performing repetitive-use testing with three repetitions, flexion was to 140 degrees and extension was to zero degrees.  He did not have any additional limitation in range of motion following repetitive-use testing.  The functional loss or impairment in the right knee after repetitive use was weakened movement, pain on movement, and disturbance of locomotion.  There was tenderness or pain to palpation for joint line or soft tissues of the right knee.  There was, however, no evidence of less movement than normal after repetitive use.  Given that the appellant is already being compensated for pain on motion in both flexion and extension and even with consideration of the functional loss or impairment following repetitive-use testing, a higher rating pursuant to DeLuca nonetheless is not warranted because there is no additional limitation of motion after repetitive-use testing.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.

Since June 15, 2011, left patellofemoral syndrome has not been manifested by either flexion limited to 60 degrees, extension limited to 5 degrees, or a slight recurrent subluxation or lateral instability.  At the July 2013 VA examination, the range of motion in the left knee was from zero to 135 degrees.  The examiner stated that there was no evidence or history of recurrent patellar subluxation or dislocation.  The test for medial-lateral instability was normal as well as the tests for anterior and posterior instability.

The Board has considered the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995) regarding the left knee disability.  At the July 2013 VA examination, the Veteran reported that flare-ups did not impact the functioning of his left knee.  Painful motion began at zero degrees of flexion and zero degrees of extension.  After performing repetitive-use testing with three repetitions, flexion was to 135 degrees and extension was to zero degrees.  The claimant did not have any additional limitation in range of motion following repetitive-use testing.  The functional loss or impairment in the left knee after repetitive use was less movement than normal, weakened movement, pain on movement, and disturbance of locomotion.  There was tenderness or pain to palpation for joint line or soft tissues of the left knee.  Given that the appellant is already being compensated for pain on motion in both flexion and extension and even with consideration of the functional loss or impairment following repetitive-use testing, a higher rating pursuant to DeLuca nonetheless is not warranted because there is no additional limitation of motion after repetitive-use testing.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether a veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected right and left knee disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - limitation of flexion and painful flexion and extension - with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

In his November 2013 TDIU claim, the appellant asserted that he cannot work in part due to his bilateral knee disabilities.  He also argued in his March 2014 VA Form 9 that his knee disabilities prevent him from standing for prolonged periods of time, walking long distances, climbing, and squatting.  In that VA Form 9, he maintained that his knee disabilities are so severe that there are numerous jobs that he cannot perform and that the Social Security Administration recognizes his employment limitations.  The Social Security Administration records reflect that the agency granted Social Security disability benefits based on a symptomatic human immunodeficiency virus and lymphoma being the primary and secondary diagnoses, respectively.  Moreover, the July 2013 VA examiner stated that the Veteran's bilateral knee disabilities did not impact his ability to work.  As to all of this evidence, the Board notes that a high rating is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

The Board concludes that the preponderance of the evidence is against assigning ratings in excess of 10 percent for the service-connected right and left patellofemoral syndrome.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Assignment of staged ratings has been considered and is not for application.  Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

New and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.  The appeal is allowed to this extent.

New and material evidence has been received to reopen a claim of service connection for tinnitus.  The appeal is allowed to this extent.

Entitlement to an initial rating in excess of 10 percent for right patellofemoral syndrome is denied.

Entitlement to an initial rating in excess of 10 percent for left patellofemoral syndrome is denied.


REMAND

Since the August 2012 VA treatment record shows a current bilateral hearing loss disability for VA purposes, another examination regarding the bilateral hearing loss is necessary.  Furthermore, the July 2012 VA examiner noted that the Veteran underwent VA audiometric testing on January 23, 2012.  The VA treatment record dated January 23, 2012, does not contain the actual puretone threshold results, and the AOJ should attempt to obtain these results.

As the Board is considering the tinnitus claim on a secondary service connection basis, another VA examination is necessary.  Plus, the Veteran has not been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection on a secondary basis, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).

Turning to the right shoulder claim, in a July 2014 statement, the representative alleged that the right shoulder disability had worsened since an April 2014 VA examination.  Given the passage of time as well as this assertion, another VA examination is warranted to address the right shoulder disability as well as whether the Veteran is unemployable due to service-connected disabilities.

With regard to the psychiatric disorder claim, the Veteran did not report the stressors listed in the two VA Form 21-0781 (statement in support of claim for service connection for posttraumatic stress disorder (PTSD)) completed by him in August 2009 to a November 2012 VA PTSD examiner.  Therefore, another VA examination is necessary.  Moreover, since the appellant is claiming personnel issues as his primary stressor, his complete service personnel records should be obtained.  At the July 2014 hearing, the claimant reported that one of his stressors was losing friends during an explosion at Fort Bragg in 1994.  The AOJ should ask the claimant to provide more details on that stressor. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of secondary service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  

2.  The AOJ should ask the Veteran to identify all treatment for his bilateral hearing loss, tinnitus, right shoulder disability, and acquired psychiatric.  

Obtain the actual puretone threshold results from VA audiometric testing done on January 23, 2012, at the Dallas VA Medical Center as well as the actual puretone threshold results from any VA audiometric testing performed since February 2014.  If the actual puretone threshold results from VA audiometric testing done on January 23, 2012, at the Dallas VA Medical Center are not obtained, the AOJ should document its efforts to obtain them and make a formal finding of unavailability. 

Regardless of the Veteran's response, obtain all VA treatment records from the Dallas VA Medical Center from 2008 to 2010 and from February 2014 to the present.

3.  Ask the Veteran to provide additional information on  the stressor of losing friends during an explosion at Fort Bragg in 1994, and depending on his response undertake any additional development necessary to verify that stressor.

4.  Attempt to obtain the Veteran's complete service personnel records from the service department.

5.  Thereafter, schedule the Veteran for a VA examination to determine the nature and extent of his acquired psychiatric disorders, to include to whether he has PTSD or another psychiatric disorder related to active service.  The claims folder is to be made available to the examiner to review.  

The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to all diagnosed acquired psychiatric disorders.  

The examiner should be asked to answer the following inquiries:

(a)  PTSD:  If PTSD is diagnosed: 

After considering secondary records, as well as the Veteran's medical records, personnel records, and lay stressor statements submitted by the Veteran to include the stressor statements submitted in August 2009, is it at least as likely as not (probability of 50 percent or greater) that the PTSD is related to the Veteran's claimed in-service stressors.


(b)  Bipolar disorder:  

After considering secondary records, as well as the Veteran's medical records, personnel records, and lay stressor statements submitted by the Veteran to include the stressor statements submitted in August 2009, is it at least as likely as not (probability of 50 percent or greater) that the current psychotic disorder is related to active service, include any in-service personnel problems and the Veteran's other claimed in-service stressors.

(c)  An anxiety disorder other than PTSD:  If an anxiety disorder other than PTSD is diagnosed: 

After considering secondary records, as well as the Veteran's medical records, personnel records, and lay stressor statements submitted by the Veteran to include the stressor statements submitted in August 2009, is it at least as likely as not (probability of 50 percent or greater) that the current psychotic disorder is related to active service, include any in-service personnel problems and the Veteran's other claimed in-service stressors.

If an anxiety disorder other than PTSD is not diagnosed, the examiner should reconcile the current diagnosis with the assessment of an anxiety disorder not otherwise specified made in an April 2012 VA treatment record.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

6.  Thereafter, the Veteran must be afforded a VA examination to determine the nature and extent of his residuals of a fracture of the right shoulder.  The claims folder is to be made available to the examiner to review.  

The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to residuals of a fracture of the right shoulder.

7.  Thereafter, the AOJ must readjudicate the issues on remaining on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


